PER CURIAM:
This matter involves an appeal from an order entered in the district court of Yalley County, denying a motion for leave to change a plea from guilty to not guilty. It comes before us upon a hand written statement of the defendant, appearing pro se. While the appeal is irregularly presented we will waive such deficiencies and give it consideration on the merits.
The cause was first before us in January of 1964 and a per *527curiam opinion was issued on January 16,1964, and therein the fact situation is set forth and will not be repeated here. See In re Petition of Amor, 143 Mont. 315, 388 P.2d 270. Following the remand to the district court as therein ordered the district court entered the order on March 13, 1964, from which this appeal arises. This defendant applied to this court for a writ of supervisory control respecting his previous conviction of the crime of rape and his parole status is referred to in our per curiam opinion of April 8, 1964. See In re Petition of Amor, 143 Mont. 479, 389 P.2d 180.
Here, on this appeal, as we did previously, we have examined the district court file and minutes. It is crystal clear that defendant and two others were charged with grand larceny; that defendant was apprehended outside Montana; waived extradition and was returned; that on his first appearance in the district court counsel was appointed to represent him; that his plea was not entered for a period of three weeks thereafter ; that nothing appears in the records to indicate any hurry in the proceedings nor any incompetency of counsel or misleading of defendant by counsel, officers, or the court.
Defendant’s contentions are refuted at every turn by the court records, the actions of his two companions, both of whom likewise entered pleas of guilty, and the fact statements of defendant himself contained in his written statement on this appeal.
For these reasons the order of the district court is affirmed.